Appellant was convicted of a simple assault, and his punishment assessed at a fine of $5.
There were no exceptions reserved to the introduction of testimony, and no exception reserved to the charge of the court as given. The only special charge requested was given. So the only question we can pass on is the sufficiency of the testimony.
Jim Woodard testified that appellant came to the farm where he was at work (he being a tenant of appellant) and began a conversation *Page 545 
about some differences between them. After passing a few words, he says appellant said to him, "If you will come across the fence I will stamp hell out of you." That he started, when appellant struck at him with a club about four feet long and as large as his arm. If the jury believed this state of facts it constituted an assault. Of course, appellant's testimony presents an entirely different state of case, but the defense issues were presented in language chosen by appellant, the court giving the special charge requested.
The judgment is affirmed.
Affirmed.